         Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 CHARLES GIACOBBE,                                  )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )
                                                    )
                                                        CASE NO.: 1:20-cv-10762
 TETRAPHASE PHARMACEUTICALS,                        )
                                                    )
 INC., L. PATRICK GAGE, LARRY                           COMPLAINT FOR
                                                    )
 EDWARDS, GAREN BOHLIN, STEVEN                          VIOLATION OF FEDERAL
                                                    )
 BOYD, JEFFREY A. CHODAKEWITZ,                          SECURITIES LAWS
 JOHN G. FREUND, GERRI HENWOOD,                     )
 GUY MACDONALD, KEITH MAHER, and                    )
 NANCY J. WYSENSKI,                                 )
                                                    )
                Defendants.                         )
                                                    )


       Plaintiff Charles Giacobbe (“Plaintiff”), by his undersigned attorneys, alleges the following

on information and belief, except as to the allegations specifically pertaining to Plaintiff, which

are based on personal knowledge.

                        NATURE AND SUMMARY OF THE ACTION

       1.      Plaintiff, a stockholder of Tetraphase Pharmaceuticals, Inc. (“Tetraphase” or the

“Company”) brings this action against the members of Tetraphase’s Board of Directors (the

“Board” or the “Individual Defendants”) for their violations of Section 14(a) and 20(a) of the

Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) & 78t(a), and U.S.

Securities and Exchange Commission (“SEC”) Rule 14a-9, and 17 C.F.R. § 240.14a-9, arising out

of their attempt to merge the Company with AcelRx Pharmaceuticals, Inc. (“Parent”) through

Parent’s wholly-owned subsidiary, Consolidation Merger Sub, Inc. (“Merger Sub”).

       2.      On March 15, 2020, the Company announced that it had entered into a definitive

agreement and plan of merger (“Merger Agreement”) on March 15, 2020, by which the Company
         Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 2 of 15



will merge with Parent (the “Proposed Transaction”). Under the terms of the Merger Agreement,

Tetraphase stockholders will receive 0.6303 shares of Parent common stock and one contingent

value right in exchange for each share of Tetraphase common stock (the “Merger Consideration”).

       3.      On April 6, 2020, the Board approved the filing of a Form S-4 Registration

Statement (the “Registration Statement”) by Parent with the United States Securities & Exchange

Commission. The Registration Statement is materially deficient and misleading because, inter

alia, it fails to disclose material information regarding (i) the financial projections of Tetraphase,

Parent, and the pro forma combined Company that were relied upon by the Board and Tetraphase’s

financial advisor, Janney Montgomery Scott LLC (“Janney”) in recommending the Proposed

Transaction; (ii) the financial analyses conducted by Janney that supported its fairness opinion;

(iii) the confidentiality agreements entered into between Tetraphase and other potential bidders

during the process leading to the Merger Agreement; and (iv) the identity of the Company’s myriad

financial advisors during the previous two years.

       4.      Without additional information the Registration Statement is materially misleading

in violation of federal securities laws.

       5.      By unanimously approving the Proposed Transaction and authorizing the issuance

of the Registration Statement, the Individual Defendants participated in the solicitation even

though they knew, or should have known, that the Registration Statement was materially false

and/or misleading. The Registration Statement is an essential link in accomplishing, and receiving

stockholder approval for, the Proposed Transaction.

       6.      The stockholder vote on the Proposed Transaction is forthcoming (the “Stockholder

Vote”). Under the Merger Agreement, following a successful Stockholder Vote, the Proposed

Transaction will be consummated.




                                                  2
          Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 3 of 15



         7.    For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants (collectively identified below) from conducting the Stockholder Vote on the Proposed

Transaction unless and until the material information discussed below is disclosed to the holders

of Tetraphase common stock, or, in the event the Proposed Transaction is consummated, to recover

damages resulting from the Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

         8.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question

jurisdiction) and Section 27 of the Exchange Act (15 U.S.C. § 78aa) because Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

         9.    Personal jurisdiction exists over each Defendant either because each has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over Defendant by this

Court permissible under traditional notions of fair play and substantial justice.

         10.   Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the conduct at issue had an effect in this District,

as the Company is headquartered in this District.

                         PARTIES AND RELEVANT NON-PARTIES

         11.   Plaintiff is, and has been at all relevant times, the owner of Tetraphase common

stock.

         12.   Defendant Tetraphase is a Delaware corporation with principal executive offices at

480 Arsenal Way, Watertown, Massachusetts 02472. Tetraphase is a biopharmaceutical company

using proprietary chemistry technology to develop and commercialize tetracyclines for serious and

life-threatening conditions. The Company’s pipeline also includes TP-271 IV and Oral, and TP-

6076 IV only, which are Phase 2 ready, and TP-2846, which is in preclinical testing for acute




                                                 3
         Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 4 of 15



myeloid leukemia. Tetraphase common stock is listed for trading on the NASDAQ Global Select

Market under the ticker symbol “TTPH.”

        13.   Defendant Garen Bolin has served as a director of the Company since July 2010.

        14.   Defendant Steven Boyd has served as a director of the Company since January

2020.

        15.   Defendant Jeffrey A. Chodakewitz has served as a director of the Company since

June 2014.

        16.   Defendant Larry Edwards has served as the Company’s Chief Executive Officer

since August 2019.

        17.   Defendant John G. Freund has served as a director of the Company since October

2012.

        18.   Defendant L. Patrick Gage has served as a director of the Company and as

Chairman of the Board since December 2011.

        19.   Defendant Gerri Henwood has served as a director of the Company since April

2015.

        20.   Defendant Keith Mahler has served as a director of the Company since January

2020.

        21.   Defendant Guy McDonald has served as a director of the Company since January

2008.

        22.   Defendant Nancy J. Wysenski has served as a director of the Company since March

2014.

        23.   Defendants referenced in ¶¶ 13 through 22 are collectively referred to as Individual

Defendants and/or the Board.




                                               4
         Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 5 of 15



                         FURTHER SUBSTANTIVE ALLEGATIONS

       24.      On March 16, 2020, the Company issued a press release announcing the Proposed

Transaction. The Press Release read in relevant part:

             WATERTOWN, Mass.--(BUSINESS WIRE)--Tetraphase Pharmaceuticals,
             Inc. (Nasdaq: TTPH), a biopharmaceutical company focused on
             commercializing its novel tetracycline XERAVA to treat serious and life-
             threatening infections, today announced the execution of a definitive merger
             agreement pursuant to which AcelRx Pharmaceuticals (Nasdaq: ACRX) would
             acquire Tetraphase in a stock for stock transaction. Under the terms of the
             agreement, Tetraphase stockholders will receive, for each share of Tetraphase
             common stock, 0.6303 of a share of AcelRx common stock, valued at
             approximately $14.4 million as of the close of trading on March 13, 2020, and
             one contingent value right (CVR), which would entitle the holders to receive
             aggregate payments of up to $12.5 million for the achievement of future
             XERAVA™ net sales milestones starting in 2021. The transaction was
             unanimously approved by both the AcelRx and Tetraphase boards of directors
             and is expected to close in the second quarter of 2020. Select Tetraphase
             stockholders and warrant holders, including Armistice Capital, LLC, holding in
             the aggregate approximately 31% of Tetraphase’s outstanding common stock,
             have signed voting agreements in favor of the transaction.

             Concurrently with signing the merger agreement, Tetraphase and AcelRx
             entered into a co-promotion agreement to market and promote XERAVA™ for
             the treatment of complicated intra-abdominal infections (cIAI) and DSUVIA®
             for the treatment of acute pain in medically supervised settings. The co-
             promotion agreement will allow the AcelRx and Tetraphase teams to benefit
             immediately from the promotion of multiple products, leverage each company’s
             customer relationships, and create efficiencies among commercial teams. The
             combined sales team will cover in excess of 70% of each company’s originally
             targeted hospitals.

             “This transaction is an important move forward for Tetraphase and more
             importantly, for XERAVA and the patients who need this treatment,” said Larry
             Edwards, President and Chief Executive Officer of Tetraphase. “We are excited
             to collaborate with AcelRx, a partner whose strategic goals complement our
             own. We continue to believe that XERAVA is a key addition to the hospital
             anti-infective armamentarium, and believe that together with AcelRx we will
             be able to more effectively bring new treatments to patients in healthcare
             institutions.”

             “We are excited to have reached agreement with Tetraphase, a company with a
             well-established U.S. salesforce and a high-growth hospital product that
             complements AcelRx’s commercial strategy,” said Vince Angotti, Chief



                                                 5
         Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 6 of 15



             Executive Officer of AcelRx. “This transaction highlights our focus on
             efficiently commercializing DSUVIA with a salesforce promoting multiple
             products and is the first step in our plan to create a growth platform to further
             consolidate hospital-focused pharmaceutical companies and products. We look
             forward to integrating XERAVA and the existing Tetraphase commercial
             infrastructure with our own as we strengthen our position on promoting
             innovative products to healthcare institutions allowing patients access to new
             and improved treatments.”

             Based on the closing price of AcelRx stock on March 13, 2020, the stock
             consideration to be received by Tetraphase equityholders is valued at
             approximately $14.4 million, with approximately $7.4 million of this amount
             allocated to the Company’s outstanding common stock warrants. In the merger,
             Tetraphase stockholders would also be entitled to receive, for each share of
             Tetraphase common stock, one non-tradeable CVR, the holders of which will
             be entitled to receive payments of up to an additional $12.5 million in the
             aggregate upon the achievement of net sales of XERAVA™ in the United States
             of at least (i) $20 million during 2021, (ii) $35 million during any year ending
             on or before December 31, 2024 and (iii) $55 million during any year ending
             on or before December 31, 2024. The total cost synergy expectation from the
             combined company exceeds 90% of the Tetraphase operating expenses and are
             expected to be fully realized in 2021.

             Closing of the transaction is subject to specified closing conditions, including
             Tetraphase having a minimum amount of net cash as of the closing and approval
             by Tetraphase stockholders. Upon the closing of the transaction, Tetraphase
             will become a privately held company and shares of Tetraphase’s common
             stock will no longer be listed on any public market. Subject to certain limited
             exceptions, the CVRs will be non-transferable.

             Janney Montgomery Scott is acting as financial advisor to Tetraphase and has
             rendered a fairness opinion to Tetraphase’s board of directors in connection
             with the transaction. Wilmer Cutler Pickering Hale and Dorr LLP is acting as
             legal advisor to Tetraphase in connection with the transaction.

The Registration Statement Misleads Tetraphase Stockholders by Omitting Material
Information

       25.      On April 6, 2020, the Board approved the filing of the materially misleading and

incomplete Registration Statement with the SEC. Designed to convince Tetraphase’s stockholders

to vote in favor of the Proposed Transaction, the Registration Statement is rendered misleading by

the omission of critical information concerning the financial projections of the Company, AcelRx

and the pro forma combined company, the financial analyses conducted by Janney, the terms of


                                                  6
         Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 7 of 15



confidentiality agreements entered into with other potential bidders for the Company, and the

identity of the Company’s financial advisors other than Janney.

        Financial Projections

       26.     The summary of the financial analyses conducted by the Company’s financial

advisor, Janney, states that the advisor reviewed “certain historical financial non-GAAP

adjustments and financial forecasts prepared by the management of Tetraphase and the

management of AcelRx.”

       27.     However, the Registration Statement omits the projected line items used to

calculate the projected unlevered free cash flow and EBIT for the Company for the years 2020

through 2024. The omission is materially misleading because the cash flow projections that

formed the basis for Janney’s analyses were management’s best estimates of the Company’s future

results, and did not originate from some other source.

       28.     The Registration Statement also fails to reconcile all projected non-GAAP financial

metrics to GAAP financial metrics for the years 2020 through 2024 for Tetraphase.

       29.     Further, Tetraphase stockholders will receive AcelRx stock as Merger

Consideration, and thus must know the actual value of that stock in order to evaluate the Proposed

Transaction. But the Registration Statement fails to disclose the line items used to calculate the

projected unlevered free cash flow and EBIT for AcelRx for the years 2020 through 2024, as well

as any reconciliation of the non-GAAP financial metrics for the projections of AcelRx, despite

Janney preparing financial analyses of Tetraphase, AcelRx, and the combined Company using

such projections.

       30.     The above-referenced omitted information relating to the financial projections of

the parties to the Proposed Transaction significantly alter the total mix of information available to




                                                 7
         Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 8 of 15



Tetraphase’s stockholders regarding the future value of the Company. Thus, the omission of this

projected financial information serves to prevent Company stockholders from evaluating the

fairness analysis conducted by Janney, or to perform their own valuation of the Company.

       The Valuation Analyses and Fairness Opinions of Tetraphase’s Financial Advisor

       31.     The Registration Statement describes the fairness opinion of Janney, Tetraphase’s

financial advisor, and the various valuation analyses it performed in support of its opinion.

However, the description of the fairness opinions and analyses of Janney fails to include key inputs

and assumptions underlying these analyses.        Without this information, as described below,

Tetraphase stockholders are unable to fully understand these analyses and, thus, are unable to

determine what weight, if any, to place on Janney’s fairness opinions in determining how to cast

their vote on the Proposed Transaction. This omitted information, if disclosed, would significantly

alter the total mix of information available to Tetraphase stockholders.

       32.     With respect to Janney’s Tetraphase Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the terminal values of the Company; (ii) Janney’s basis

for using an Enterprise Value/Revenue exit multiple range of 2.25x to 2.75x; (iii) the individual

inputs and assumptions underlying the range of discount rates of 17.6% to 21.6%; and (iv) net debt

and cash.

       33.     With respect to Janney’s Pro Forma Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the terminal values used in the analysis; (ii) Janney’s

basis for using an Enterprise Value/Revenue exit multiple range of 2.25x to 2.75x; (iii) the

individual inputs and assumptions underlying the range of discount rates of 14.7% to 18.7%; and

(iv) net debt and cash.




                                                 8
         Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 9 of 15



       34.      With respect to Janney’s Selected Public Companies Analysis, the Registration

Statement fails to disclose the individual multiples observed for each of the selected publicly

traded companies.

       35.      With respect to Janney’s Premiums Paid Analysis, the Registration Statement fails

to disclose the transactions observed by Janney and the premiums paid in each of those

transactions.

       36.      With respect to Janney’s Selected Precedent Transactions Analysis, the

Registration Statement omits the individual multiples observed for each of the selected precedent

transactions.

       37.      Defendants’ failure to provide Tetraphase stockholders with the foregoing material

information renders the statements in the Opinion of Janney Montgomery Scott LLC, Tetraphase’s

Financial Advisor section of the Registration Statement false and/or materially misleading.

       The Terms of Confidentiality Agreements

       31.      The Registration Statement discloses that Tetraphase entered into a confidentiality

agreement with AcelRx on July 29, 2019 “which did not include a standstill.”

       32.      With respect to the confidentiality agreements entered into with other potential

bidders, including at least seven other companies, the Registration Statement is silent as to whether

they contained standstill provisions that would prevent a public proposal, or even a “don’t-ask,

don’t-waive” (“DADW”) standstill provision that would prevent even a private overture.

       33.      A “don’t-ask, don’t-waive” provision prevents a party from approaching the

Company’s Board privately to request a waiver of the standstill provision in order to submit a

superior proposal. Through the use of these DADW provisions, a board might willfully blind itself

to superior offers.




                                                 9
          Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 10 of 15



         34.   This omission is particularly notable because the Merger Agreement prevented

Tetraphase from soliciting superior alternatives to the Proposed Transaction. Thus, the Board has

willfully blinded itself to a superior offer from other bidders if the confidentiality agreements

contained such a standstill or DADW provision.

         38.   Such information is material as a reasonable Tetraphase stockholder would find

important to their voting decision whether or not parties that had previously been interested in a

potential acquisition of the Company are now foreclosed from submitting superior proposals.

         39.   The Registration Statement also materially misleads Tetraphase stockholders by

omission by refusing to name the several financial advisors retained by the Company throughout

the Board’s strategic review process in 2019.

         40.   Apparently the Company had received the advice of several other financial advisors

than Janney, including “Financial Advisor A,” “Financial Advisor B,” and “Financial Advisor C.”

         41.   These advisors were engaged by the Company for the first time as recently as

December 2019. The Registration Statement’s refusal to actually name them materially misleads

Tetraphase stockholders regarding the potential conflicts of interest faced by these advisors,

including the fees paid to them by Tetraphase, and whether AcelRx or the Company’s largest

stockholder, Armistice Capital, LLC, had retained them and/or paid them over the previous two

years.

         42.   Defendants’ failure to provide Tetraphase stockholders with the foregoing material

information renders the statements in the Background of the Merger section of the Registration

Statement false and/or materially misleading.

         35.   Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that Company stockholders will continue to suffer absent judicial intervention.




                                                10
         Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 11 of 15



                                     CLAIMS FOR RELIEF

                                             COUNT I

   Claim for Violation of Section 14(a) of the Exchange Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and Tetraphase

       36.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       37.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the Exchange Act and

Rule 14a-9, in light of the circumstances under which they were made, omitted to state material

facts necessary to make the statements therein not materially false or misleading. Tetraphase is

liable as the issuer of these statements.

       38.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       39.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       40.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       41.     The Registration Statement is an essential link in causing Plaintiff and the

Company’s stockholders to approve the Proposed Transaction.




                                                 11
        Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 12 of 15



       42.     By reason of the foregoing, Defendants violated Section 14(a) of the Exchange Act

and Rule 14a-9 promulgated thereunder.

       43.     Because of the false and misleading statements in the Registration Statement,

Plaintiff is threatened with irreparable harm.

                                            COUNT II

                   Claim for Violation of Section 20(a) of the Exchange Act
                             Against the Individual Defendants

       44.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       45.     The Individual Defendants acted as controlling persons of Tetraphase within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Tetraphase and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that Plaintiff contends are false and misleading.

       46.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause them to be corrected.

       47.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein and

exercised the same. The Registration Statement contains the unanimous recommendation of the




                                                 12
         Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 13 of 15



Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Registration Statement.

        48.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

Exchange Act.

        49.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the Exchange

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these Defendants are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Defendants’ conduct, Plaintiff is threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

        D.      Declaring that Defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as Rule 14a-9 promulgated thereunder;

        E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and




                                                 13
       Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 14 of 15



      F.      Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

      Plaintiff respectfully requests a trial by jury on all issues so triable.


Dated: April 20, 2020                     LEVI & KORSINSKY, LLP

                                           By: /s/ Shannon L. Hopkins
                                           Shannon L. Hopkins (BBO# 657485)
                                           Sebastiano Tornatore (BBO# 686175)
                                           1111 Summer Street, Suite 403
                                           Stamford, CT 06905
                                           Tel.: (203) 992-4523
                                           Fax: (212) 363-7171
                                           Email: shopkins@zlk.com
                                                   stornatore@zlk.com

                                           - and -

                                           Donald J. Enright (to be admitted pro hac vice)
                                           Elizabeth K. Tripodi (to be admitted pro hac vice)
                                           1101 30th Street, N.W., Suite 115
                                           Washington, DC 20007
                                           Tel: (202) 524-4290
                                           Fax: (202) 337-1567
                                           Email: denright@zlk.com
                                                   etripodi@zlk.com

                                           Attorneys for Plaintiff




                                                 14
        Case 1:20-cv-10762-WGY Document 1 Filed 04/20/20 Page 15 of 15



                                CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the NEF (NEF) and paper copies will

be sent to those indicated as non-registered participants on April 20, 2020.

                                                     /s/ Shannon L. Hopkins
                                                     Shannon L. Hopkins




                                                15
